Order entered August 27, 2015




                                                In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                          No. 05-09-01068-CV

           DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellants

                                                  V.

                                       BILL GURLEY, Appellee

                            On Appeal from the 134th Judicial District Court
                                         Dallas County, Texas
                                   Trial Court Cause No. 06-03299

                                               ORDER
        On August 7, 2015, we reinstated the appeal and ordered appellants to file either a motion

to dismiss the appeal or written verification that they intend to pursue the appeal. We now have

before us appellants’ August 24, 2015 motion to retain the appeal on the docket and to extend

time to file their brief.

        We GRANT the motion. We ORDER appellants to file their brief within FORTY-

FIVE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE